Citation Nr: 0301607	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  91-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for pneumoconiosis due to asbestosis prior to 
February 1, 1997.  

2.  Entitlement to a compensable evaluation for 
pneumoconiosis due to asbestosis from February 1, 1997.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
The issues on appeal were previously before the Board and 
were remanded in November 1994 and May 1997.


FINDINGS OF FACT

1.  Pneumoconiosis due to asbestosis prior to February 1, 
1997, was manifested by mild dyspnea without confirmation 
by pulmonary function testing and without pulmonary 
fibrosis.  

2.  Pneumoconiosis due to asbestosis prior to February 1, 
1997, was manifested by a FVC of 91 percent of the 
predicted value.  

3.  From February 1, 1997, the veteran's service-connected 
pneumoconiosis due to asbestosis has not been productive 
of definite symptoms with pulmonary fibrosis and moderate 
dyspnea on extended exertion, nor has this disability 
resulted in an FVC of 75- to 80-percent predicted, or, 
DLCO of 66 to 80-percent predicted. 

4.  The veteran's only service-connected disabilities are 
pneumoconiosis due to asbestosis which was evaluated as 10 
percent disabling from May 30, 1989 to March 31, 1997, and 
non-compensable from February 1, 1997 to the present, and 
status post hernioplasty, umbilical, painful scar, 
currently evaluated as noncompensable.

5.  The service-connected disabilities do not preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent 
disability evaluation prior to February 1, 1997, for the 
veteran's service-connected pneumoconiosis due to 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 6802 (1996); 38 C.F.R. Part 4, including 
§ 4.7 and Code 6832, 6833 (2002).

2.  The criteria for entitlement to a compensable 
evaluation from February 1, 1997, for the veteran's 
service-connected pneumoconiosis due to asbestosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
6802 (1996); 38 C.F.R. Part 4, including § 4.7 and Code 
6832, 6833 (2002).

3.  The criteria for entitlement to a total rating based 
on individual unemployability have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a)(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA and private medical 
records, reports of VA examinations, and testimony and 
correspondence from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claim.  

Moreover, in a May 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. 
App. June 19, 2002).

Furthermore, the claimant has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to increased ratings as well as 
claims for TDIU.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claims and has notified the 
claimant of the information and evidence necessary to 
substantiate the claims.  Consequently, the case need not 
be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the 
first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Entitlement to an initial rating in excess of 10 percent 
for pneumoconiosis prior to February 1, 1997 and 
entitlement to a compensable evaluation from February 1, 
1997.

The veteran's claim of entitlement to service connection 
for asbestosis was received in May 1989.  Service 
connection for asbestosis was granted in June 1993 and a 
10 percent evaluation was assigned effective May 30, 1989.  
In November 1996, the disability evaluation for the 
service-connected lung disability was reduced to a non-
compensable level effective as of February 1, 1997.  

A February 1992 VA examination includes the notation that 
the severity of the veteran's lung disease was impossible 
to determine because of his variable effort during 
pulmonary testing.  It was further noted at this time 
that, while the veteran reported that he was unable to 
walk more than 30 feet without dyspnea, he was able to 
wheel a wheelchair 100 yards without dyspnea.  The 
examiner noted that the oxygen consumption for wheel chair 
use is greater and the efficiency of breathing is less 
than while walking.  It was further noted that an elevated 
carboxyl hemoglobin suggested that the veteran was exposed 
to smoke.  

On private pulmonary function testing conducted in April 
1993, the FVC was 40 percent of the predicted value.  The 
DLCO was reported to be 60 percent of the predicted value 
and the DLCO/VA was 87 percent of the predicted value.  It 
is not apparent from the examination report if either of 
the DLCO readings were obtained using the single breath 
method.  The diagnosis was moderately severe restrictive 
ventilatory defect with diffusion capacity revealing mild 
impairment.  

The diagnosis of a May 1993 VA examination was asbestosis 
by history only.  The Veteran reported he was a lifetime 
non-smoker.  

Pulmonary function testing conducted in August 1995 
revealed that the FVC was 91 percent of the predicted 
value.  The conclusion was that vital capacity was normal, 
ruling out restrictive lung disease.  The flow rates were 
mildly decreased which was consistent with obstructive 
lung disease.  

On VA examination in August 1995, the FVC was noted to be 
91 percent of the predicted value.  The veteran alleged 
that he was only able to walk less than 100 feet at a time 
without becoming severely short of breath and light 
headed.  The pertinent diagnosis was history of 
asbestosis.  The examiner noted that the veteran's major 
complaint of an inability to ambulate was not supported by 
the spirometry readings.  However, it was possible that 
interstitial lung disease was causing a fall in arterial 
oxygenation during exercise which was supported by a low 
diffusing capacity for carbon dioxide reported previously.  
The examiner suggested a repeat DLCO examination which 
might support the veteran's claim that he was more 
disabled than current spirometry would indicate.  At the 
time of this examination, the veteran denied a history of 
smoking.  

An addendum to the examination in September 1995 included 
the notation that the veteran had 18-20 foot dyspnea and 
was unable to walk up a flight of stairs.  It also 
included the notation that testing was consistent with 
asbestosis and limitation which would prevent the veteran 
from doing any work for any length of time (no work more 
than 1 MET more than a few seconds).  It was specifically 
noted that any further work up at that time was not likely 
to add to the diagnosis or to the functional status.  

However, on VA examination in December 1995, it was 
reported that spirometry completed on August 25, 1995, 
revealed nearly normal lung function.  The examiner noted 
that, even though subsequent testing showed lower values, 
the extreme variability in the veteran's effort made 
interpretation impossible.  It was noted that in a normal 
situation, the veteran's best available pulmonary function 
results are used to evaluate the disability and in the 
veteran's case, this testing revealed only minimal lung 
disease.  The causes of the variability in the pulmonary 
function testing were noted to be of three possible 
origins: an inability to understand test instructions or 
an inability to perform the test or an unwillingness to 
cooperate with the testing.  The examiner noted that it 
was unlikely that the veteran was unable to understand the 
test instructions and unlikely that he was unable to 
perform the test as he was able to perform a good 
pulmonary function test in August 1995.  It was opined 
that if indeed the veteran had lung disease, it was quite 
mild and could not account for the shortness of breath 
during exertion which the veteran claimed.  The examiner 
noted that lung diseases such as asbestosis do not produce 
the variation in spirometry such as demonstrated by the 
veteran.  While the veteran had a history compatible with 
exposure to asbestosis, there was nothing in a current CT 
scan or in pulmonary function testing which definitely 
supported a diagnosis of asbestosis.  Even if the veteran 
did have asbestosis, the extent of the disability was 
opined to be minimal.  Radiographic examinations were not 
consistent with the veteran's stated physical limitations 
nor was pulmonary function testing results.  The examiner 
reported that in his opinion, the extreme variability in 
the veteran's efforts during testing indicated that the 
veteran was unwilling to cooperate with the testing 
procedure.  The examiner opined that further pulmonary 
function testing at the present time would not add any 
useful information.  The examiner concluded by reporting 
that the examination report had been presented to four 
board certified/board eligible Pulmonary and Critical Care 
physicians who concurred with the conclusions contained in 
the examination report.  

A VA examination report dated in May 1996 includes the 
notation that asbestosis would be expected to cause 
restrictive lung disease and the veteran did not have 
significant restrictive lung disease.  It was noted that 
extreme variability existed in pulmonary function testing 
which had been obtained but the nearly normal test 
conducted in August 1995 argued very strongly that the 
veteran had only very mild obstructive lung disease.  The 
examiner noted that the August 1995 pulmonary function 
testing was probably the best reflection of the veteran's 
true pulmonary status as it was a high quality study.  The 
prednisone, theophylline and inhalers the veteran was 
prescribed would normally not be useful in treating 
pneumoconiosis due to asbestosis.  The examiner opined 
that it was unlikely that additional pulmonary testing 
would add any useful information to what has already been 
obtained.  

In April 1996, the veteran testified that he was unable to 
perform a treadmill test due to fatigue from standing for 
approximately two to three hours prior to the test.  He 
contended that he was receiving medication to treat 
asbestosis.  He alleged that he was informed by a VA 
physician who reviewed the results of the August 25, 1995 
pulmonary function testing that either the machine was not 
calibrated correctly or the technician did not do the test 
right.  He testified that this VA physician told him he 
should obtain another pulmonary function test.  

In April 1996, the chief of the pulmonary section for a VA 
Medical Center noted that the veteran had undergone 
multiple attempts at pulmonary function testing with 
uninterpretable results.  He opined that the only 
interpretable pulmonary function testing was performed on 
August 25, 1995 which revealed the presence of very mild 
obstructive airway disease and a normal vital capacity.  
Because of the widely variable and non-reproducible 
results obtained on multiple pulmonary function tests and 
the inability of the veteran to walk on a treadmill more 
than two steps even though he was able to walk from the 
Ward to the Pulmonary Laboratory, it was felt that further 
diagnostic testing would not produce any further 
information which would be useful.  It was also concluded 
that the veteran had very mild obstructive airway disease 
but this was not consistent with a diagnosis of 
asbestosis.  Chest X-ray abnormalities and the veteran's 
history were consistent with asbestosis exposure but there 
was no evidence of restrictive lung disease such as 
asbestos would cause.  Pneumoconiosis is a disease caused 
by the inhalation and deposit of a dust in the lungs.  
Asbestosis and silicosis are such diseases.  This lung 
injury typically produces a restrictive pulmonary disease 
with fairly specific radiographic changes.  

The report of an August 1997 VA examination includes the 
notation that the veteran had a long history of shortness 
of breath and at the time of the examination was limited 
to walking about 20-25 feet after which time he gets short 
of breath.  He reported that he was unable to walk up a 
flight of stairs.  He had two pillow dyspnea and he used 
albuterol at night to relieve his shortness of breath.  It 
was determined that the veteran's pulmonary function 
testing was suboptimal due to extremely variable effort on 
the veteran's part.  It appeared to the technician that 
the veteran was not putting forth his best effort.  X-rays 
of the chest were interpreted as revealing mild chronic 
obstructive disease.  The examiner recommended further 
pulmonary function testing, preferably at another 
facility.  The diagnosis was history of asbestosis 
exposure.  

The report of a VA examination conducted in November 1998 
included the notation that the veteran reported he was 
unable to walk more than 80-90 feet before having to stop 
due to dyspnea.  He also alleged that he experienced 
dyspnea at rest where he became absolutely breathless 
without warning and also had paroxysmal nocturnal dyspnea 
requiring that he wake up and medicate himself to relieve 
the shortness of breath.  The examination resulted in 
impressions of history of significant asbestos exposure, 
history suggesting significant problems with dyspnea both 
on exertion and at rest and no useful corroborative 
pulmonary function data available due to the veteran's 
inability to perform pulmonary function tests.  It was 
noted that because of the veteran's consistent inability 
over the years to perform pulmonary function test, 
repeatedly obtaining pulmonary function testing may be of 
little additional benefit.  The examiner suggested that a 
high resolution Computed Tomography (CT) examination may 
be useful in delineating the degree of pulmonary 
involvement from asbestos that the veteran was claiming 
versus some degree of obstructive lung disease which was 
more consistent with the veteran's symptoms.  An addendum 
to this examination report indicated that high resolution 
CT examination failed to show any evidence of asbestos 
lung disease.  

Criteria 

The present appeal involves the veteran's claim that the 
severity of his service-connected pneumoconiosis warrants 
higher disability ratings than currently assigned for the 
time periods in question.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the issue involves the assignment of an initial 
rating for a disability following the initial award of 
service connection for that disability, the entire history 
of the disability must be considered and, if appropriate, 
staged ratings may be applied.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The rating criteria for pneumoconiosis were amended during 
the course of this appeal.  Prior to October 7, 1996, 
pneumoconiosis was rated under Code 6802, as follows:  
pronounced, with extent of lesions comparable to far 
advanced pulmonary tuberculosis or pulmonary function 
tests confirming a markedly severe degree of ventilatory 
deficit; with dyspnea at rest and other evidence of severe 
impairment of bodily vigor producing total incapacity 
merits assignment of a 100 percent rating; severe, with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health warrants a 
60 percent rating; moderate, with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests is rated as 30 
percent disabling; and if the veteran's asbestosis is 
definitely symptomatic with pulmonary fibrosis and 
moderate dyspnea on extended exertion, a 10 percent rating 
is assigned.  38 C.F.R. § 4.97, Code 6802 (1996).

Effective October 7, 1996, pneumoconiosis was rated as 
follows:  an FVC less than 50 percent predicted, or; DLCO 
less than 40 percent predicted, or, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or, cor pulmonale or 
pulmonary hypertension, or, requires outpatient oxygen 
therapy merits a 100 percent rating; an FVC of 50 to 64 
percent predicted, or, DLCO of 40 to 55 percent predicted, 
or maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation warrants a 
60 percent rating; an FVC of 65 to 74 percent predicted, 
or, DLCO of 56 to 65 percent predicted is assigned a 30 
percent rating; an FVC of 75- to 80-percent predicted, or, 
DLCO of 66 to 80-percent predicted is assigned a 10 
percent rating.  38 C.F.R. § 4.97, Code 6832 (2002).

Analysis

Initially, the Board notes some discrepancies in 
information furnished by the veteran over the years.  For 
example, prior to 1992 there are numerous instances in the 
clinical records of the veteran reporting a history of 
smoking.  An in-service service medical record references 
a smoking history for 20 years.  On VA examination in 
April 1982, he reported a history of smoking more than a 
pack a day for thirty years.  On private examination in 
May 1989 he reported a history of smoking.  A letter in 
May 1989 referenced smoking 6-10 cigarettes per day for 
10-15 years.  On VA examination in July 1989, a history of 
smoking a pipe for 5-6 years was reported; he informed a 
private doctor in October 1989 that he didn't smoke much 
but used to smoke a pipe for 5-6 years.  In May 1990, the 
veteran testified that he only smoked approximately four 
or five cigarettes per day for seven years.  In February 
1991, he testified at a Board hearing that he only smoked 
a pipe occasionally for two or three years and denied ever 
smoking any cigarettes.  However, beginning in February 
1992, the veteran denies any history of exposure to 
cigarette smoke.  In April 1993, he informed a private 
physician that he was a non-smoker.  On VA examination in 
May 1993, the veteran reported that he was a "lifetime 
nonsmoker."   In a March 1994 letter, the veteran declares 
that he is a "life long non-smoker."  On VA examination in 
August 1997 the veteran reported that he had never smoked.  
On VA examination in May 1998 it was noted that the 
veteran did not have a history of smoking or drinking 
(however, there is other evidence of record demonstrating 
that he was hospitalized for alcoholism).  He denied ever 
having smoked at the time of a November 1998 VA 
examination.  

Furthermore, the Board notes that a January 22, 1991, 
letter from Dr. R. C. G., which included an original 
signature was submitted in March 1991.  This letter 
includes the notation "He may have asbestos related lung 
disease."  In January 1992, the veteran, via his 
representative, submitted a photocopy of a letter from Dr. 
R. C. G., dated January 22, 1992.  This photocopy is 
exactly the same as the January 22, 1991, letter with 
exception of the change in the date and a change in the 
notation from "He may have asbestos related lung disease" 
to "He does have asbestos related lung disease."  It 
appears from a comparison of the two documents that the 
original letter may have been altered and then 
photocopied.  There does not appear to be a January 22, 
1992, letter associated with the claims file which has an 
original signature.  The veteran's grant of service 
connection for his lung disability was substantially based 
on the letter dated January 22, 1992. 

An October 1975 discharge summary includes the notation 
that the veteran's ex-spouse and his transferring doctor 
intimated and stated that the veteran was very 
manipulative and completely untrustworthy.  A manipulative 
personality disorder was diagnosed.  

At the time of a February 1992 VA examination, the veteran 
alleged that he was unable to walk more than 30 feet 
without dyspnea.  However, the examiner who conducted this 
examination noted that, despite the veteran's allegations, 
he was able to wheel a wheelchair 100 yards without 
dyspnea and such exertion consumed more oxygen than 
walking.  This suggests to the Board that the veteran may 
have been attempting to exaggerate pertinent 
symptomatology.  

Finally, there are numerous instances of the reports by 
health care professionals as to the veteran's poor efforts 
in pulmonary function testing.  This was noted on 
examination in April 1982, in May 1989 (suboptimal effort 
by patient), on VA examination in July 1989 (poor patient 
effort), in September 1989 (data not reproducible, 
variable effort), on VA examination in January 1992 
(variable patient effort, unable to get patient to follow 
instructions and test uninterpretable); on VA examination 
in May 1993 (variable patient effort makes data 
uninterpretable), in September 1995 (poorly reproducible 
results indicating variable patient effort), in December 
1995 (poorly reproducible results indicating variable 
patient effort) and (extremely variable patient efforts, 
patient appeared to put in little effort into attempting 
to perform procedure), and at the time of August 1997 
pulmonary function testing (poorly reproducible indicating 
variable patient effort).  The examiner who conducted the 
December 1995 VA examination opined that the reason for 
this poor effort was due to an unwillingness by the 
veteran to cooperate with the testing.  The Board notes 
that Social Security Administration records in January 
1981 indicate the veteran reported that he had worked as a 
respiratory technician in the past.  The Board finds this 
fact significant in demonstrating that the veteran's poor 
efforts at pulmonary function testing were not due to an 
inability to understand the testing instructions.  

Based on the above, the Board has placed significantly 
reduced probative value on the veteran's allegations of 
symptomatology he experiences.  

The Board finds that the preponderance of the evidence is 
against entitlement to an initial rating in excess of 10 
percent for pneumoconiosis prior to February 1, 1997, or a 
compensable evaluation for the disability from February 1, 
1997, under the rating criteria of Diagnostic Code 6802 in 
effect prior to October 7, 1996.  In order to receive a 
rating in excess of 10 percent, there must be competent 
evidence of moderate, or more than moderate, dyspnea on 
exertion which is confirmed by pulmonary function tests.  
The Board notes however, that, while numerous pulmonary 
function tests were conducted, the health care 
professionals who interpreted the examinations determined 
that the vast majority of the pulmonary function testing 
was not valid due to poor efforts by the veteran.  The one 
pulmonary function test which several of the health care 
professionals determined was an accurate test was 
conducted in August 1995.  One examiner in September 1995 
determined that that test result was consistent with 
asbestosis and limitation which would prevent the veteran 
from doing work for any length of time.  However, other 
physicians interpreted the testing differently.  A 
physician in December 1995 interpreted the August 1995 
pulmonary function testing as revealing nearly normal lung 
function.  It was indicated in the examination report that 
this opinion was concurred with by four other 
appropriately qualified physicians.  An examiner opined in 
May 1996 that the August 1995 testing was nearly normal 
and did not indicate the presence of asbestosis which is a 
restrictive lung disease.  In April 1996, a VA physician 
opined that the August 1995 testing revealed very mild 
obstructive disease and no evidence of restrictive disease 
such as asbestos would cause.  The Board finds the 
preponderance of the evidence demonstrates that the 
veteran does not experience moderate or more than moderate 
dyspnea on exertion due to the service-connected 
disability which has been confirmed by pulmonary function 
testing.  

A 10 percent evaluation for pneumoconiosis under 
Diagnostic Code 6802 requires the presence of pulmonary 
fibrosis and moderate dyspnea on extended exertion.  The 
most recent VA examination which was conducted in November 
1998 referenced chest X-rays which were interpreted as 
revealing no definite evidence of pulmonary fibrosis.  
Therefore, a compensable rating is also not warranted for 
from February 1, 1997, under the old rating criteria for 
Diagnostic Code 6802.  

The Board further finds an increased rating is not 
warranted based upon evaluation of the veteran's lung 
symptomatology under Diagnostic Code 6832 currently in 
effect.  While private pulmonary function testing which 
was conducted in April 1993 revealed a FVC which was 40 
percent of the predicted value, the only pulmonary 
function testing which several health care professionals 
have indicated is a valid test is the August 1995 
pulmonary function test which included a FVC of 91 percent 
of the predicted value.  The examiner who interpreted the 
April 1993 private testing diagnosed moderately severe 
restrictive ventilatory defect.  However, the majority of 
the other competent evidence of record indicates that the 
veteran experiences, at best, very mild symptomatology due 
to the service-connected disability.  The most recent VA 
examination indicates that the veteran does not have 
asbestosis (which was the underlying disorder for which 
service connection was granted) at all.  

In reviewing this case, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such 
a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a 
favorable decision.

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  As explained below, 
the Board finds that there has been no showing by the 
veteran that his service connected disorder has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Entitlement to a total disability evaluation based on 
individual unemployability 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only 
one such disability, it shall be ratable at 60 percent or 
more, and, if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be  considered.  See 38 C.F.R. § 
3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

The veteran's only service-connected disabilities are 
pneumoconiosis due to asbestosis which was evaluated as 10 
percent disabling from May 30, 1989 to March 31, 1997, and 
non-compensable from February 1, 1997, and a 10 percent 
evaluation for status post hernioplasty, umbilical, 
painful scar, effective from December 6, 1989.  As 
indicated above, the Board denied an increased rating for 
the pneumoconiosis due to asbestosis.  There is no 
indication in the claims files that the status post 
hernioplasty, umbilical, painful scar disability is 
improperly rated and the veteran has not alleged such 
situation.  Since the veteran filed the current claim for 
TDIU in July 1993, the highest combined evaluation which 
has been in effect for his two service-connected 
disabilities is 20 percent.  Therefore, he does not meet 
the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a) for any 
applicable time period. 

It is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  
Rating boards are to refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable 
by reason of service-connected disabilities but who fail 
to meet the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).  Here, the rating board did not refer the case 
for extraschedular consideration, and the Board finds no 
reason for such referral.  

There is some evidence of record which indicates that the 
veteran is unemployable from the service-connected 
pneumoconiosis due to asbestosis.  A private physician 
opined in November 1993 and on another occasion that the 
veteran was 100 percent disabled due to moderately severe 
restrictive ventilatory defect.  A September 1995 VA 
clinical record includes the notation that the veteran had 
18-20 foot dyspnea and was unable to walk one flight of 
stairs.  The examiner noted that testing and X-rays were 
consistent with asbestosis and limitation which would 
prevent the veteran from doing any work for any length of 
time (no more than one MET more than a few seconds).  The 
report of a May 1998 general medical examination includes 
the notation that the veteran had numerous significant 
problems including pneumoconiosis and respiratory 
insufficiency which has kept him from work.  The veteran 
had been previously employed as a real estate broker but 
had not been able to work since 1982 allegedly due to an 
inability to walk or climb stairs.  The diagnosis was 
significant peripheral vascular disease.  It was noted 
however, that even if the veteran did not have pulmonary 
problems which are service-connected and keeping him from 
working, he certainly would have been independently 
disabled to perform any activity due to the peripheral 
vascular disease.  

While this item of evidence suggests that the veteran may 
be unemployable due to his service-connected 
pneumoconiosis due to asbestosis, the clear preponderance 
of the evidence demonstrates that the veteran's pulmonary 
problems are not due to the service-connected disability.  
The Social Security Administration found the veteran to be 
disabled as a result of emphysema and chronic alcoholism 
in 1982.  In December 1995, it was opined that, even if 
the veteran had lung disease, it was quite mild and could 
not account for the shortness of breath which the veteran 
alleged.  The December 1995 opinion was concurred with by 
three other physicians.  In May 1996, it was noted that 
the veteran did not have significant restrictive lung 
disease such as asbestosis would cause.  In April 1996, a 
VA chief of pulmonology noted that there was no evidence 
of restrictive lung disease.  The examiner who conducted 
the November 1998 VA examination did not diagnosis the 
presence of asbestosis, but only a history of asbestosis 
exposure and a history of significant problems with 
dyspnea.  He attributed the veteran's problems to an 
obstructive lung disease as opposed to a restrictive lung 
disease.  The examiner specifically suggested a Computed 
Tomography (CT) examination of the veteran's lungs be 
conducted to determine if the veteran had a restrictive 
versus obstructive lung disease.  The CT examination was 
interpreted as failing to show any evidence of asbestosis 
lung disease.  An October 1996 VA examination noted the 
veteran experienced moderate periumbilical pain of an 
unknown etiology with minimal effects on daily activities.  

The Board finds the preponderance of the evidence 
demonstrates that, even if the veteran is unemployable, 
this unemployability is due to his service-connected 
disabilities.  The preponderance of the evidence is 
against this claim.  There is no reasonable doubt to be 
resolved in the appellant's favor.  Hence, the claim must 
be denied.  


ORDER

The appeal is denied as to all issues.    


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

